UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1583



STEVEN PAUL FLEMING,

                                                Plaintiff - Appellant,

          versus


HOLY CROSS HOSPITAL,

                                                 Defendant - Appellee,

          and


CROWNSVILLE HOSPITAL,

                                                             Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
3933-MJG)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Paul Fleming, Appellant Pro Se. David Alan Levin, Mary C.
Rice, WHARTON, LEVIN, EHRMANTRAUT, KLEIN & NASH, Annapolis, Mary-
land, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Steven Paul Fleming appeals the district court’s order dis-

missing his civil action for a lack of jurisdiction.   See 28 U.S.C.

§§ 1331, 1332 (1994).   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.   See Fleming v. Holy

Cross Hospital, No. CA-98-3933-MJG (D. Md. Apr. 8, 1999).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                  2